Citation Nr: 0524662	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  98-20 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for memory loss, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

2.  Entitlement to service connection for bladder problems, 
to include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

3.  Entitlement to service connection for respiratory 
symptoms, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from August 1989 to 
February 1990, and from September 1990 to October 1991.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1997 rating 
decision in which the RO, inter alia, denied service 
connection for bladder problems, for memory loss, and for 
respiratory symptoms, each claimed as a manifestation of 
chronic disability due to undiagnosed illness.  The veteran 
filed a notice of disagreement (NOD) in July 1998, and the RO 
issued a statement of the case (SOC) in August 1998.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in December 1998.  

In September 1999, the veteran testified during a hearing 
before a Member of the Board at the RO; a transcript of that 
hearing is associated with the claims file. 

In April 2000, the Board remanded the issues currently on 
appeal to the RO for further evidentiary development.  
Following completion of that development, the RO continued 
its denial of the veteran's claims (as reflected in the 
January 2002 supplemental SOC (SSOC)), and returned these 
matters to the Board.  

In July 2002, the veteran was duly notified that the Board 
Member (Veterans Law Judge) who conducted the September 1999 
Board hearing was no longer employed by the Board and that he 
had the right to another Board hearing.  In August 2002, the 
veteran expressed a desire to attend another hearing at the 
RO before a Veterans Law Judge.  In September 2002, and again 
in May 2003, the Board remanded the case to the RO pursuant 
to this request.  The veteran failed to report to a Board 
videoconference hearing scheduled in July 2003.  

In August 2003, the Board again remanded the issues on appeal 
to the RO for further evidentiary development.  Following 
action taken to complete that development, the RO continued 
its denial of the veteran's claims (as reflected in the May 
2005 supplemental SOC (SSOC)), and returned these matters to 
the Board.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  During his active military service, the veteran served in 
the Southwest Asia Theater of Operations during the Persian 
Gulf War.  

3.  There is no objective and/or persuasive evidence of 
memory loss.  

4.  The veteran has shortness of breath as a respiratory 
problem that has been attributed to chronic obstructive 
pulmonary disease (COPD) (or, "psychogenic factors"), and 
there is no medical evidence of a nexus between COPD and the 
veteran's active military service.  



5.  Urinary retention has been related to psychotropic 
medication prescribed for the veteran's psychiatric 
disabilities-diagnosed as depression, anxiety, panic 
disorder, and/or dysthymia, and there is no medical evidence 
of a current bladder disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for memory loss, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, are not met.  38 U.S.C.A. §§ 1110, 1117, 
5103, 5103A, 5107 (West 1991 & 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (1996 and 2004).  

2.  The criteria for service connection for respiratory 
symptoms, to include as due to undiagnosed illness or other 
qualifying chronic disability, are not met.  38 U.S.C.A. 
§§ 1110, 1117, 5103, 5103A, 5107 (West 1991 & 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (1996 and 2004).  

3.  The criteria for service connection for bladder problems, 
to include as due to undiagnosed illness or other qualifying 
chronic disability, are not met.  38 U.S.C.A. §§ 1110, 1117, 
5103, 5103A, 5107 (West 1991 & 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (1996 and 2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.  

Through November 2001, March 2002, and May 2004 notice 
letters, an August 1998 SOC, as well as January 2002 and May 
2005 SSOCs, the RO notified the veteran and his 
representative of the legal criteria governing the claims, 
the evidence that had been considered in connection with the 
appeal, and the bases for the denial of the claims.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claims and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the multiple notice letters satisfy 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Furthermore, the 
veteran was requested to provide the RO with any evidence or 
information that he may have pertaining to his claims.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
indicated above, all four content of notice requirements have 
been met in this appeal.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the December 1997 rating action on appeal.  The Board finds 
that the lack of full, pre-adjudication notice in this appeal 
does not, in any way, prejudice the veteran.  In this regard, 
the Court has also held that an error in the adjudicative 
process is not prejudicial unless it "affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds that, in this appeal, any delay in 
issuing the section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
re-adjudicated after notice was provided.  

As indicated above, the August 1998 SOC as well as the 
January 2002 and May 2005 SSOCs notified the veteran what was 
needed to substantiate his claims and also identified the 
evidence that had been considered with respect to the claims.  
Furthermore, in the notice letters, the RO advised the 
veteran of VA's responsibilities to notify and assist him in 
his claims.  After the notice letters, SOC, and SSOCs (to 
include the Board's April 2000 and August 2003 
decision/remands) the veteran was afforded an opportunity to 
respond.  The veteran has not identified any medical 
treatment providers from whom he wished the RO to obtain 
records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the veteran's 
claims.  The veteran's service medical records and treatment 
records from the VA Medical Center (VAMC) in Fayetteville, 
North Carolina; and from the Durham, North Carolina VAMC have 
been associated with the claims file.  The veteran has been 
afforded VA examinations in connection with his claims; the 
reports of which are associated with the claims file.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional, existing evidence pertinent to any claim on 
appeal that needs to be obtained.  

The Board also notes that the veteran failed to report to a 
scheduled June 2004 VA examination.  The examination was 
requested by the Board in its August 2003 remand as a result 
of findings reported in a report of a March 2001 VA 
neurological examination.  The RO notified the veteran of his 
failure to report for the scheduled VA examination in the 
above noted May 2005 SSOC.  The claims file reflects that the 
veteran has not responded to the May 2005 SSOC, nor has the 
veteran's representative advanced arguments regarding 
rescheduling the examination.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims on appeal is 
harmless.  See ATD Corp., 159 F.3d at 549; Cf. 38 C.F.R. 
§ 20.1102.   

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claims on appeal.  

II.  Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 38 
C.F.R. §§ 1110; 38 C.F.R. § 3.303.  

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. § 
1117(f). 

The Board notes that, during the pendency of this appeal, 
Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  
In the revised statute, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded 
to include (a) undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
Effective June 10, 2003, VA promulgated revised regulations 
to, in part, implement these statutory changes.  See 
38 C.F.R. § 3.317(a)(2).  [Parenthetically, the Board notes 
that the veteran was provided notice of the revised 
regulations in the May 2005 SSOC.]

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran who exhibits objective indications of 
a "qualifying chronic disability" that became manifest 
during service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent during the presumptive 
period prescribed by the Secretary.  The Board notes that the 
period within which such disabilities must become manifest to 
a compensable degree in order for entitlement to compensation 
to be established is December 31, 2006.  38 C.F.R. § 
3.317(a)(1)(i).  Furthermore, the chronic disability must not 
be attributed to any known clinical disease by history, 
physical examination, or laboratory tests. 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a), (b).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).  

Signs or symptoms that may be manifestations of an 
undiagnosed illness or a chronic multi-symptom illness 
include the following: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 U.S.C.A. § 1117(g).  

III.  Analysis

Inasmuch as the veteran in this case served in the Southwest 
Asia Theater of Operations from November 1990 to March 1991, 
the Board finds that he is a Persian Gulf War veteran within 
the meaning of the applicable statute and regulation.  What 
this case turns on, however, is whether the record presents a 
sound medical basis for attributing any of his claimed 
conditions-memory loss, respiratory symptoms, bladder 
problems-to his military service, to include as a 
manifestation of a qualifying chronic disability associated 
with his Persian Gulf War.  Following a review of the medical 
evidence of record in light of the above criteria, the Board 
finds that the record does not provide a basis for service 
connection for any of the currently claimed conditions on any 
basis.

A.  Memory Loss

The veteran's service medical records reflect no complaints, 
findings, or diagnoses of memory loss.  

Post-service medical evidence reflects a report of a June 
1994 VA examination in which the veteran reported that he 
didn't remember anything.  On clinical evaluation the 
veteran's memory and orientation were noted as intact.  The 
examiner's impression included loss of memory, although the 
diagnosis appears to be based solely on the veteran's report.  
A subsequent report of September 1997 VA examination reflects 
the veteran's remote and recent memory to be good.  The 
report of a February 2001 VA mental disorders examination 
reflects the veteran's report that he did not know his social 
security number, his birth date, the day of the week, or the 
month of the year.  However, the examiner concluded that a 
referral was necessary for neuropsychological testing to help 
ascertain the true nature and extent of the veteran's alleged 
memory impairment.  

The report of a March 2001 VA neurological disorders 
examination reflects the examiner's report (based on claims 
file review, interview data, and formal test results) that 
findings suggested that the veteran was over-reporting memory 
problems and grossly exaggerating the same on examination.  
The examiner reported that he was unable to objectively 
verify memory loss due to the pattern of inconsistencies and 
exaggeration reflected on examination, although such a 
cognitive disorder could not be ruled out.  

Here, the Board finds that medical evidence simply does not 
reflect any objective indications of a qualifying chronic 
disability associated with memory loss in the form of both 
signs (objective medical evidence) and/or other non-medical 
indicators capable of independent verification.  Hence, 
service connection under the provisions of 38 U.S.C.A. § 1117 
is precluded.  Furthermore, memory loss alone does not in and 
of itself constitute a disability.  As such, there is no 
other basis or predicate for a grant of service connection 
for any memory loss now claimed.  

B.  Respiratory Symptoms

The veteran contends that he has respiratory symptoms 
manifested by shortness of breath.  

The veteran's service medical records reflect treatment for 
cold-like symptoms.  A separation medical examination did not 
reflect any complaints or findings regarding respiratory 
symptoms, or a diagnosis of a respiratory disorder.  

The report of a June 1994 VA examination reflects the 
veteran's report that he had been smoking one pack of 
cigarettes a day for the last four years.  On clinical 
evaluation, the veteran's lungs were clear to percussion and 
auscultation.  A chest X-ray was reported within normal 
limits.  

In a report of a September 1997 VA examination, the veteran 
reported that three years after his gulf war service, he 
developed shortness of breath.  The condition would sometimes 
come on with exertion and sometimes was the result of 
palpitations.  A chest X-ray was within normal limits and an 
associated pulmonary function test (PFT) revealed moderate 
obstruction.  The examiner's diagnosis was "[r]espiratory 
problems, shortness of breath with exertion."  

The report of a February 2001 VA examination reflects the 
examiner's report that while the veteran complained of 
shortness of breath all the time, he also reported that he 
was able to walk several blocks without getting short of 
breath.  The veteran was noted to be smoking from 1/3 to 1/2 
a pack of cigarettes a day and had for most of his adult 
life.  On clinical evaluation, there was no shortness of 
breath at rest, following conversation, or after walking into 
the examination room from the waiting room, and there was 
otherwise no evidence of dyspnea.  The veteran was noted to 
have a very peculiar breathing pattern.  The examiner's 
diagnosis was short of breath, most likely on a psychogenic 
basis, without any lung disease present.  A report of a 
February 2001 PFT reflects a finding of COPD.  A subsequent 
written notation on the typewritten report of February 2001 
examination, apparently by the VA examiner, reflects, "PFT's 
reveal COPD[.]"  

Here, the veteran's shortness of breath (a reported 
respiratory problem), has been attributed to either 
psychogenic factors, or to COPD-a known clinical diagnosis.   
Hence, service connection under the provisions of 38 U.S.C.A. 
§ 1117 is precluded.  Furthermore, the record presents no 
basis for a grant of service connection COPD.  There is no 
medical evidence of a nexus between COPD and the veteran's 
period of service, and neither the veteran nor his 
representative has ever alluded to the existence of any such 
evidence.  




C.  Bladder Problems

The veteran contends that he has bladder problems that are 
manifested by his inability to void properly, to include 
hesitancy and a decreased urge to urinate.  

Service medical records reflect no complaints, findings, or 
diagnosis f any bladder problems.  

The report of a June 1994 VA examination reflects that a lab 
urinalysis was negative.  The examiner's impression was 
history of infrequent urination.  That same month, a urologic 
(bladder) examination was described normal.  

The report of September 1997 VA examination reflects the 
veteran's report of struggling with depression for years.  
The examiner's diagnosis included dysthymia.  VA clinic notes 
also reflect the veteran's treatment for anxiety and a 
diagnosis of panic disorder.  

A May 1999 clinic note reflects a finding of urinary 
retention of questionable etiology.  Also in May 1999, a 
clinic note reflects that the veteran was taking Zoloft.  

A urology evaluation in July 1999 reflects a finding that the 
veteran could void spontaneously 600cc (cubic centimeters) of 
urine but also had retained a residual 81cc of urine.  The 
physician's assessment was probable normal bladder.  

The report of a February 2001 VA  mental disorders 
examination reflects that the veteran was taking Paxil, and 
that he took Sertraline for many years.  A report of a 
February 2001 VA genitourinary examination reflects a 
diagnosis of urinary retention, more likely than not 
secondary to psychotropic drugs.  

In this case, urinary retention has been related to the 
medication the veteran is taking for his psychiatric 
disabilities, and not to any underlying bladder disability.  
Thus, urinary retention has been attributed to known clinical 
diagnoses-specifically, psychiatric disability diagnosed as 
depression, anxiety, panic disorder, and/or dysthymia.  
Hence, service connection under the provisions of 38 U.S.C.A. 
§ 1117 is precluded.  Furthermore, the veteran's bladder has 
consistently been described as "normal".  As the record 
does not include medical evidence of a current bladder 
disability-and neither the veteran nor his representative 
has alluded to the existence of any such evidence-there is 
no basis for a grant of service connection for any bladder 
problem now claimed.  

D.  Conclusion

In addition to the medical evidence noted above, the Board 
has considered the assertions advanced by the veteran in 
connection with his current claims.  The Board emphasizes, 
however, that each claim on a appeal turns on a medical 
matter.  As a layman without the appropriate medical training 
and expertise, the veteran simply is not competent to render 
a probative opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  

Under these circumstances, the Board must conclude that each 
of the claims for service connection-for, or for disability 
manifested by, memory loss, respiratory symptoms  and bladder 
problems, to include as medically related to the veteran's 
Persian Gulf War service-must be denied.  In reaching these 
conclusions, is conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as competent medical evidence does not support any of the 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  




ORDER

Service connection for memory loss, to include as due to 
undiagnosed illness or other qualifying chronic disability, 
is denied.  

Service connection for respiratory symptoms, to include as 
due to undiagnosed illness or other qualifying chronic 
disability, is denied.  

Service connection for bladder problems, to include as due to 
undiagnosed illness or other qualifying chronic disability, 
is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


